Appeal from award of death benefits. The employee was titular president of the employer corporation. He owned no stock and his relation with the corporation was that of an employee. He could not waive his rights to compensation under section 32 of the Workmen’s Compensation Law. (Matter of Small v. Gibbs Press, 222 App. Div. 699, affd. 248 N. Y. 513; Matter of Goldman v. Ansonia Floor Covering Co., 255 App. Div. 736.) Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 1005.]